DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ filed Remarks on 3/22/2022 have been received.
Claims 19-20 have been cancelled.
Claims 1-18 are pending and under examination. 
The objection on claim 1 is withdrawn because of amendment. 
The rejection on claims 11 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn because of amendment. 
The rejection on Claim 1, 8-10, 12-15 and 16-18 under 35 U.S.C. 103 as being unpatentable over Lee (US 20180320175) in view of Vulfson (WO 2003089900; IDS reference) is withdrawn because Vulfson reference teaches immobilizing protein itself on a substrate on biosensor for detection (e.g. non-specific approach of immobilizing a protein through interaction of tyrosine amino acids in the protein directly to the substrate), whereas the current invention recites immobilizing the tag from a query protein to the substrate so as to not involve the actual query protein during the step of covalent binding. The current invention does not recite immobilizing query protein directly to the substrate. 
Accordingly, the rejection on Claims 2-3 and 11 under 35 U.S.C. 103 as being unpatentable over Lee and Vulfson as applied to claims 1, 8-10, 12-15 and 16-17 above, and further in view of Chee (US 20190145982; IDS reference) and the rejection on Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Vulfsona and Chee as applied to claims 1, 2-3, 8-15 and 16-17 above, and further in view of Li (J. Mol. Biol. 2014 426: 309-317) are withdrawn. 
A new office action is set forth below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20180320175) in view of Li (J. Mol. Biol. 2014 426: 309-317).

With regard to claims 1, 16-18, as to the so-called “query protein”, section 0031 in the specification refers to “a polypeptide that can be used to detect interactions with that polypeptide”. Under broadest reasonable interpretation (BRI), the query protein can be any protein or ligand peptide that interact with another molecules, e.g. protein, peptide, DNA, RNA, carbohydrate, or lipid.  With this query protein in view, Lee teaches a method of identifying potential protein for interacting with RNA. The method taught by Lee comprises providing a query protein (potential protein/or RNA) with a composition having target moiety associated with the query protein (RNA/or protein) and then using a force, i.e. irradiation UV light, to crosslink the query protein and the target moiety in the composition (protein – RNAs) followed by avidin/streptavidin beads (solid substrate) purification and denaturingly washing the bound complex to identify the target moiety (see section 0010).  However Lee is silent in providing a tag on the query protein for covalently immobilizing the query protein on a substrate.

Li teaches a polypeptide tag system, i.e. SpyTag/SpyCatcher system for protein-ligand interaction identification. The system can covalently conjugate a SpyTag at either N-terminus, or C-terminus or an internal position on a query protein followed by interacting with its counterpart SpyCatcher substrate to form an covalent isopeptide bound (See Abstract and page 309, right column). This reaction offers advantages in the assay, including increase reaction time, time-saving (rapid reaction), flexibility in labeling sites (N, C terminus sites or middle portion on the protein), suitable in diverse conditions, including pH and temperature changes (See page 309, right column; Figure 1 where an isopeptide is formed rapidly by interaction of SpyTag/SpyCathcer labeled molecules). 

    PNG
    media_image1.png
    154
    384
    media_image1.png
    Greyscale
 



Thus, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to provide the Spytag on the query protein to form a covalent bond by its substrate SpyCatcher as taught by Li to take advantages of increasing reaction time, thermostability, and maintaining tertiary structural conformational integrity during eluting in analyzing target molecules and suitability in different reaction environments, such as diverse pH and temperatures. One ordinary skilled in the art would have been motivated to employ this beneficial tag for better results with reasonable expectation of success. 

With regard to claim 8-10, Lee using recombinant cells (transcription vector from the polynucleotide and tag) in vivo for the assay (See above).

With regard to claim 11, Li teach using SpyTag and substrate SpyCatcher polypetide (See above).

With regard to claim 12-13, the target molecules can be a protein, nucleic acid DNA/RNA (see above).

With regard to claim 14, Lee uses UV for crosslinking. 


12.	Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Li as applied to claims 1, 8-18 above, and further in view of Chee.

Both Lee and Li references have been discussed above but no explicit teaching is revealed in using barcodes for identifying purpose. Lee discloses identifying protein-RNA binding study.

There are several different approaches in the field to identify a target protein, including mass spectrometry, sequencing, epitope labeling or DNA barcode. Chee teaches use of molecular recognizing and characterization of a protein, peptide, RNA or DNA (see section 0005, 0223, 0241). Chee teaches using protein fuses with DNA barcode for identifying purpose (See section 0257, 0273).

Thus, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to motivate the use of a protein identifier, such as a barcode, i.e. fusing the Tag with the DNA barcode at C-terminal vs. N-terminal at TagChater as taught by Chee for identifying the target binding in the assay with reasonable expectation in identifying the query prtoein.

Under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). The problem facing those in the art was to identify the binding query-target complex, and there were a number of methodologies available to do so, such as DNA barcode, sequencing, mass spectrometry, or HPLC.  The skilled artisan would have reasons to try these alternative methodologies with reasonable expectation that at least one would be successful.  
 
With regard to claim 11, it is also shown that the HaloTag used by Chee is covalently bound to the query protein and the counterpart polypeptide (see section 502). 

					Conclusion 

13.	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641